Exhibit 10.2(L)

YAHOO! INC.

1995 STOCK PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of             , 20     (the “Date of Grant”), is made by and between Yahoo!
Inc., a Delaware corporation (the “Company”), and                             
(the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
(“RSUs”) that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of RSUs provided
for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of RSUs. The Company hereby grants to the Grantee                     
RSUs (such number, the “Target Number” of RSUs) on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan (the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The RSUs are bookkeeping
entries only. The Grantee shall have no rights as a stockholder of the Company,
no dividend rights and no voting rights with respect to the RSUs.

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of

 

1



--------------------------------------------------------------------------------

descent and distribution. Any attempt to dispose of any RSUs in contravention of
the above restriction shall be null and void and without effect.

(c) Performance-Based Requirements; Lapse of Restrictions.

(i) For 20     (the “Performance Year”), the Grantee shall be credited with a
number of RSUs equal to the Target Number of RSUs multiplied by a percentage
that (1) will be determined by the Administrator after the Performance Year
based on the Company’s achievement of financial performance goals established
for the Performance Year and (2) will be between 0% and 200%. The performance
goals and the methodology for establishing the number of RSUs to be credited
will be established by the Administrator not later than ninety (90) days after
the start of the Performance Year (and in any event at a time when it is
substantially uncertain whether the performance targets will be achieved). The
methodology to determine the RSU crediting percentage will be communicated to
the Grantee after it is established by the Administrator. The Administrator
shall, following the end of the Performance Year, determine whether and the
extent to which the performance targets for the Performance Year have been
satisfied and the number of RSUs to be credited to the Grantee. Such
determinations by the Administrator shall be final and binding. Any RSUs that
are not credited to the Grantee in accordance with the foregoing provisions of
this Section 2(c)(i) shall terminate upon the date of such determinations by the
Administrator.

(ii) Subject to Sections 2(e) through 2(g) below, the RSUs credited to the
Grantee pursuant to Section 2(c)(i) shall vest and become non-forfeitable upon
the third anniversary of the Date of Grant; provided, however, that if a Change
in Control (as defined in Section 2(g)) occurs during the Performance Year, the
number of RSUs that shall vest upon the third anniversary of the Date of Grant
shall equal the Target Number of RSUs.

(d) Timing and Manner of Payment of RSUs. As soon as practicable after (and in
no case more than seventy-four days after) the date any RSUs subject to the
Award become non-forfeitable (the “Payment Date”), such RSUs shall be paid by
the Company delivering to the Grantee a number of Shares equal to the number of
RSUs that become non-forfeitable upon that Payment Date (rounded down to the
nearest whole share). The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Subsidiaries unless the Company is
otherwise instructed in writing. The Grantee shall not be required to pay any
cash consideration for the RSUs or for any Shares received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid. Notwithstanding anything herein to the contrary, the
Company shall have no obligation to issue Shares in payment of the RSUs unless
such issuance and such payment shall comply with all relevant provisions of law
and the requirements of any Stock Exchange.

 

2



--------------------------------------------------------------------------------

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) General. Except as expressly provided below in this Section 2(e) or
Section 2(g), in the event of the termination of the Grantee’s employment or
service with the Company, Parent or any Subsidiary for any reason prior to the
lapsing of the restrictions in accordance with Section 2(c) hereof with respect
to any of the RSUs granted hereunder, such portion of the RSUs held by Grantee
shall be automatically forfeited by the Grantee as of the date of termination.
(The date of any such termination of the Grantee’s employment or service is
referred to in this Agreement as the “Termination Date.”) Neither the Grantee
nor any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any rights or interests in any RSUs that are so forfeited.

(ii) Termination Without Cause. Notwithstanding the foregoing clause (i) but
subject to Section 2(g) below, in the event the termination of the Grantee’s
employment is by the Company, Parent or Subsidiary without Cause (as defined
below and other than due to the Grantee’s death or disability) and occurs more
than six (6) months after the start of the Performance Year and prior to the
third anniversary of the Date of Grant, the number of RSUs that shall vest shall
equal (i) the number of RSUs (if any) that would have vested in accordance with
Section 2(c) if Grantee’s employment had continued through the third anniversary
of the Date of Grant, multiplied by (ii) a fraction (which shall not be greater
than 1), the numerator of which is the number of whole months between January 1
of the Performance Year and the Termination Date, and the denominator of which
is thirty-six (36). Any RSUs that vest pursuant to this clause (ii) shall be
paid as soon as practicable after (and in no case more than seventy-four days
after) the later of the last day of the Performance Year or the Termination
Date. Any RSUs that do not vest in accordance with the foregoing provisions of
this clause (ii) shall terminate as of the Termination Date (or, in the case of
a termination during the Performance Year, as of the last day of the Performance
Year). For avoidance of doubt, this clause (ii) will not apply to any such
termination that occurs during the first six months of the Performance Year or
at any time within the 12-month period following a Change in Control.

(iii) For purposes of this Agreement, “Cause” shall mean termination of the
Grantee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (1), (2) and (3) below, if
curable, the Grantee has not cured within fourteen (14) days after the Grantee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (1) the Grantee’s refusal or material failure to
perform the Grantee’s job duties and responsibilities (other than by reason of
the Grantee’s serious physical or mental illness, injury or medical condition);
(2) the Grantee’s failure or refusal to comply in any material respect with
material Company policies or lawful directives; (3) the Grantee’s material
breach of any contract or agreement between the Grantee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between the Grantee and the Company),
or the Grantee’s material breach of

 

3



--------------------------------------------------------------------------------

any statutory duty, fiduciary duty or any other obligation that the Grantee owes
to the Company; (4) the Grantee’s commission of an act of fraud, theft,
embezzlement or other unlawful act against the Company or involving its property
or assets or the Grantee’s engaging in unprofessional, unethical or other
intentional acts that materially discredit the Company or are materially
detrimental to the reputation, character or standing of the Company; or (5) the
Grantee’s indictment or conviction or nolo contendre or guilty plea with respect
to any felony or crime of moral turpitude. Following notice and cure as provided
in the preceding sentence, upon any additional one-time occurrence of one or
more of the events enumerated in that sentence, the Company may terminate the
Grantee’s employment for Cause without notice and opportunity to cure. However,
should the Company choose to offer the Grantee another opportunity to cure, it
shall not be deemed a waiver of its rights under this provision. For purposes of
this definition, the term “Company” shall include a Parent or any Subsidiary of
the Company.

(iv) Death or Disability. Notwithstanding the foregoing clause (i), in the event
of a termination of the Grantee’s employment due to the Grantee’s death or Total
Disability (as defined in the Plan) that occurs after the end of the Performance
Year and prior to the third anniversary of the Date of Grant, the number of RSUs
that shall vest shall equal the number of RSUs (if any) that would have vested
in accordance with Section 2(c) if Grantee’s employment had continued through
the third anniversary of the Date of Grant. Any RSUs that vest pursuant to this
clause (iv) shall be paid as soon as practicable after (and in no case more than
seventy-four days after) the Termination Date. Any RSUs that do not vest in
accordance with the foregoing provisions of this clause (iv) shall terminate as
of the Termination Date. For avoidance of doubt, this clause (iv) will not apply
to any such termination that occurs during the Performance Year.

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including RSUs as to which the Award would not otherwise be
non-forfeitable.

 

4



--------------------------------------------------------------------------------

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment or service is terminated by the
Company, Parent or any Subsidiary without Cause or by the Grantee for Good
Reason (as defined below), the number of RSUs (if any) that would have vested in
accordance with Section 2(c) if Grantee’s employment had continued through the
third anniversary of the Date of Grant shall become fully vested and
non-forfeitable as of the Termination Date.

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(iii) For purposes of this Agreement, “Good Reason” shall be deemed to exist
only if the Company shall fail to correct within 30 days after receipt of
written notice from the Grantee specifying in reasonable detail the reasons the
Grantee believes one of the following events or conditions has occurred
(provided such notice is delivered by the Grantee no later than 30 days after
the initial existence of the occurrence): (1) a material

 

5



--------------------------------------------------------------------------------

diminution of the Grantee’s then current aggregate base salary and target bonus
amount (other than reductions that also affect other similarly situated
employees) without the Grantee’s prior written agreement; (2) the material
diminution of the Grantee’s authority, duties or responsibilities as an employee
of the Company without the Grantee’s prior written agreement (except that change
in title or assignment to a new supervisor by itself shall not constitute Good
Reason); or (3) the relocation of the Grantee’s position with the Company to a
location that is greater than 50 miles from the Grantee’s current principal
place of employment with the Company, and that is also further from the
Grantee’s principal place of residence, without the Grantee’s prior written
agreement, provided that in all events the termination of the Grantee’s
employment or service with the Company shall not be treated as a termination for
“Good Reason” unless such termination occurs not more than six (6) months
following the initial existence of the occurrence of the event or condition
claimed to constitute “Good Reason.” For purposes of this definition, the term
“Company” shall include a Parent or any Subsidiary of the Company.

(iv) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Award of RSUs shall not be subject to the acceleration of vesting
provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change in
Control Severance Plan for Level I and Level II Employees.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the RSUs having a Fair Market Value
equal to the taxes that the Company determines it or the Employer is required to
withhold under applicable tax laws with respect to the RSUs (with such
withholding obligation determined based on any applicable minimum statutory
withholding rates). In the event the Company cannot (under applicable legal,
regulatory, listing or other requirements, or otherwise) satisfy such tax
withholding obligation in such method or in the event that the RSUs are paid in
cash (as opposed to Shares), the Company may satisfy such withholding by any one
or combination of the following methods: (i) by requiring the Grantee to pay
such amount in cash or check; (ii) by reducing the amount of any cash otherwise
payable to Grantee with respect to the RSUs; (iii) by deducting such amount out
of any other compensation otherwise payable to the Grantee; and/or (iv) by
allowing the Grantee to surrender shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Grantee for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld;. For these purposes, the Fair Market Value of the
Shares to be withheld or repurchased, as applicable, shall be determined on the
date that the amount of tax to be withheld is to be determined.

 

6



--------------------------------------------------------------------------------

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

7



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(k) Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Administrator and applicable to equity awards
shall apply to the Award and any Shares that may be issued in respect of the
Award to the extent the Administrator designates the policy as applicable to the
Award at the time the policy is adopted.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

8



--------------------------------------------------------------------------------

By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

YAHOO! INC.

By:

 

 

Its:

 

 

 

GRANTEE

Signature:

 

 

 

Printed Name:

 

 

 

9